       Case 1:20-cv-10832-AT-SN Document 260 Filed 07/09/21 Page 1 of 2




                                         July 9, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    SEC v. Ripple Labs Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Netburn:

       We write on behalf of Defendants Ripple Labs, Inc., Bradley Garlinghouse, and Christian
A. Larsen, to inform the Court that Mr. Hinman’s deposition has been re-noticed for July 19,
2021 to accommodate his availability.


Respectfully submitted,

/s/ Michael K. Kellogg
Michael K. Kellogg

KELLOGG, HANSEN, TODD, FIGEL,
& FREDERICK, P.L.L.C.
Sumner Square
1615 M Street, NW, Suite 400
Washington, DC 20036
+1 (202) 326-7900

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
+1 (212) 909-6000

Counsel for Defendant Ripple Labs Inc.
       Case 1:20-cv-10832-AT-SN Document 260 Filed 07/09/21 Page 2 of 2

Hon. Sarah Netburn
July 9, 2021
Page 2
CLEARY GOTTLIEB STEEN & HAMILTON
2112 Pennsylvania Avenue, NW
Washington, DC 20037
+1 (202) 974-1680

Counsel for Defendant Bradley Garlinghouse

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019
+1 (212) 373-3000

Counsel for Defendant Christian A. Larsen
